Case 6:19-cv-02310-GAP-GJK Document 15 Filed 01/02/20 Page 1 of 15 PageID 55




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

    DOUGLAS MINCER,                                )
                                                   )
                   Plaintiff,                      )
                                                   )
              v.                                   )       CASE NO. 6:19-cv-02310-GAP-GJK
                                                   )
    TRANS UNION, LLC., EQUIFAX                     )
    INFORMATION SERVICES, LLC, AND                 )
    EXPERIAN INFORMATION                           )
    SOLUTIONS,                                     )
                                                   )
                   Defendants.
                                                   )


           DEFENDANT EXPERIAN INFORMATION SOLUTIONS, INC.’S
       ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT

          Pursuant to Federal Rules of Civil Procedure 8 and 12, Defendant EXPERIAN

   INFORMATION SOLUTIONS, INC. (“Experian”) hereby answers Plaintiff’s Complaint as

   follows:

          By adopting the headings set forth in the Complaint for organizational purposes only,

   Experian does not admit any of the allegations set forth therein.

                                  PRELIMINARY STATEMENT

      1. In response to Paragraph 1 of the Complaint, Experian admits that Plaintiff has

          asserted a statement released on behalf of the Consumer Financial Protection Bureau.

          This statement speaks for itself, which is not subject to denial or admission.
Case 6:19-cv-02310-GAP-GJK Document 15 Filed 01/02/20 Page 2 of 15 PageID 56




                                       JURISDICTION

     2. In response to Paragraph 2 of the Complaint, Experian admits that Plaintiff has

        asserted that this Court has jurisdiction pursuant to 28 U.S.C. § 1331. Experian

        further admits that Plaintiff’s lawsuit is being brought pursuant to the Fair Credit

        Reporting Act (“FCRA”). Experian states that these are a legal conclusions, which

        are not subject to denial or admission.

     3. In response to Paragraph 3 of the Complaint, Experian admits that Plaintiff has

        asserted that venue is proper pursuant to 28 U.S.C. § 1391(b)(2). Experian further

        admits that it is qualified to do business and does conduct business in the State of

        Florida. Experian states that these are a legal conclusions, which are not subject to

        denial or admission.

     4. In response to Paragraph 4 of the Complaint, Experian admits that Plaintiff has

        asserted that venue is proper. Experian further admits that it is qualified to do

        business and does conduct business in the State of Florida. To the other statements

        alleged in this paragraph, Experian is without knowledge or information sufficient to

        form a belief as to the truth of the allegations contained therein and, on that basis,

        denies, generally and specifically, each and every allegation contained therein.

     5. In response to paragraph 5 of the Complaint, Experian is without knowledge or

        information sufficient to form a belief as to the truth of the allegations contained

        therein and, on that basis, denies, generally and specifically, each and every allegation

        contained therein.




                                                  -2-
Case 6:19-cv-02310-GAP-GJK Document 15 Filed 01/02/20 Page 3 of 15 PageID 57




     6. In response to paragraph 6 of the Complaint, Experian is without knowledge or

        information sufficient to form a belief as to the truth of the allegations contained

        therein and, on that basis, denies, generally and specifically, each and every allegation

        contained therein.

     7. In response to paragraph 7 of the Complaint, Experian is without knowledge or

        information sufficient to form a belief as to the truth of the allegations contained

        therein and, on that basis, denies, generally and specifically, each and every allegation

        contained therein.

     8. In response to paragraph 8 of the Complaint, Experian is without knowledge or

        information sufficient to form a belief as to the truth of the allegations contained

        therein and, on that basis, denies, generally and specifically, each and every allegation

        contained therein.

     9. In response to paragraph 9 of the Complaint, Experian admits that it is an Ohio

        corporation with its principal place of business in Costa Mesa, California. Experian

        further admits that it is qualified to do business and does conduct business in the State

        of Florida. Except as specifically admitted, Experian denies, generally and

        specifically, the remainder of the allegations contained in paragraph 13 of the

        Complaint.

     10. In response to paragraph 10 of the Complaint, Experian admits that it is a consumer

        reporting agency as defined by 15 U.S.C. § 1681a(f) and, as such, issues consumer

        reports as defined by 15 U.S.C. § 1681a(d). Except as specifically admitted, Experian




                                                -3-
Case 6:19-cv-02310-GAP-GJK Document 15 Filed 01/02/20 Page 4 of 15 PageID 58




        denies, generally and specifically, the remainder of the allegations contained in

        paragraph 10 of the Complaint.

     11. In response to paragraph 11 of the Complaint, Experian admits that it is a consumer

        reporting agency as defined by 15 U.S.C. § 1681a(f) and, as such, issues consumer

        reports as defined by 15 U.S.C. § 1681a(d). Except as specifically admitted, Experian

        denies, generally and specifically, the remainder of the allegations contained in

        paragraph 11 of the Complaint.

                                FACTUAL ALLEGATIONS

     12. In response to Paragraph 12 of the Complaint, Experian is without knowledge or

        information sufficient to form a belief as to the truth of the allegations contained

        therein and, on that basis, denies, generally and specifically, each and every allegation

        contained therein.

     13. In response to Paragraph 13 of the Complaint, Experian is without knowledge or

        information sufficient to form a belief as to the truth of the allegations contained

        therein and, on that basis, denies, generally and specifically, each and every allegation

        contained therein.

     14. In response to Paragraph 14 of the Complaint, Experian is without knowledge or

        information sufficient to form a belief as to the truth of the allegations contained

        therein and, on that basis, denies, generally and specifically, each and every allegation

        contained therein.

     15. In response to Paragraph 15 of the Complaint, Experian is without knowledge or

        information sufficient to form a belief as to the truth of the allegations contained




                                                -4-
Case 6:19-cv-02310-GAP-GJK Document 15 Filed 01/02/20 Page 5 of 15 PageID 59




        therein and, on that basis, denies, generally and specifically, each and every allegation

        contained therein.

     15. 1In response to Paragraph 15 of the Complaint, Experian is without knowledge or

        information sufficient to form a belief as to the truth of the allegations contained

        therein and, on that basis, denies, generally and specifically, each and every allegation

        contained therein.

     16. In response to Paragraph 16 of the Complaint, Experian is without knowledge or

        information sufficient to form a belief as to the truth of the allegations contained

        therein and, on that basis, denies, generally and specifically, each and every allegation

        contained therein.

     17. In response to Paragraph 17 of the Complaint, Experian is without knowledge or

        information sufficient to form a belief as to the truth of the allegations contained

        therein and, on that basis, denies, generally and specifically, each and every allegation

        contained therein.

     18. In response to Paragraph 18 of the Complaint, Experian is without knowledge or

        information sufficient to form a belief as to the truth of the allegations contained

        therein and, on that basis, denies, generally and specifically, each and every allegation

        contained therein.

     19. In response to Paragraph 19 of the Complaint, Experian is without knowledge or

        information sufficient to form a belief as to the truth of the allegations contained




        1
            Upon information and belief, Experian states that Plaintiff’s Complaint has Paragraph 15 listed twice.




                                                         -5-
Case 6:19-cv-02310-GAP-GJK Document 15 Filed 01/02/20 Page 6 of 15 PageID 60




        therein and, on that basis, denies, generally and specifically, each and every allegation

        contained therein

     20. In response to Paragraph 20 of the Complaint, Experian is without knowledge or

        information sufficient to form a belief as to the truth of the allegations contained

        therein and, on that basis, denies, generally and specifically, each and every allegation

        contained therein.

     21. In response to Paragraph 21 of the Complaint, Experian is without knowledge or

        information sufficient to form a belief as to the truth of the allegations contained

        therein and, on that basis, denies, generally and specifically, each and every allegation

        contained therein.

     22. In response to Paragraph 22 of the Complaint, Experian denies, generally and

        specifically, each and every allegation that relates to Experian. As to the allegations

        in Paragraph 22 of the Complaint that relate to the other Defendants, Experian is

        without knowledge or information sufficient to form a belief as to the truth of those

        allegations and, on that basis, denies them generally and specifically.

     22. 2In response to Paragraph 22 of the Complaint, Experian denies, generally and

        specifically, each and every allegation that relates to Experian. As to the allegations

        in Paragraph 24 of the Complaint that relate to the other Defendants, Experian is

        without knowledge or information sufficient to form a belief as to the truth of those

        allegations and, on that basis, denies them generally and specifically.




        2
            Upon information and belief, Experian states that Plaintiff’s Complaint has Paragraph 22 listed twice.




                                                         -6-
Case 6:19-cv-02310-GAP-GJK Document 15 Filed 01/02/20 Page 7 of 15 PageID 61




     23. In response to Paragraph 23 of the Complaint, Experian denies, generally and

        specifically, each and every allegation that relates to Experian. As to the allegations

        in Paragraph 23 of the Complaint that relate to the other Defendants, Experian is

        without knowledge or information sufficient to form a belief as to the truth of those

        allegations and, on that basis, denies them generally and specifically.

     24. In response to Paragraph 24 of the Complaint, Experian is without knowledge or

        information sufficient to form a belief as to the truth of the allegations contained

        therein and, on that basis, denies, generally and specifically, each and every allegation

        contained therein.

     25. In response to Paragraph 25 of the Complaint, Experian is without knowledge or

        information sufficient to form a belief as to the truth of the allegations contained

        therein and, on that basis, denies, generally and specifically, each and every allegation

        contained therein.

     26. In response to Paragraph 26 of the Complaint, Experian is without knowledge or

        information sufficient to form a belief as to the truth of the allegations contained

        therein and, on that basis, denies, generally and specifically, each and every allegation

        contained therein.

     27. In response to Paragraph 27 of the Complaint, Experian is without knowledge or

        information sufficient to form a belief as to the truth of the allegations contained

        therein and, on that basis, denies, generally and specifically, each and every allegation

        contained therein.




                                                -7-
Case 6:19-cv-02310-GAP-GJK Document 15 Filed 01/02/20 Page 8 of 15 PageID 62




     28. In response to Paragraph 28 of the Complaint, Experian denies, generally and

        specifically, each and every allegation that relates to Experian. As to the allegations

        in Paragraph 28 of the Complaint that relate to the other Defendants, Experian is

        without knowledge or information sufficient to form a belief as to the truth of those

        allegations and, on that basis, denies them generally and specifically.

     29. In response to Paragraph 29 of the Complaint, Experian is without knowledge or

        information sufficient to form a belief as to the truth of the allegations contained

        therein and, on that basis, denies, generally and specifically, each and every allegation

        contained therein.

     30. In response to Paragraph 30 of the Complaint, Experian denies, generally and

        specifically, each and every allegation that relates to Experian. As to the allegations

        in Paragraph 30 of the Complaint that relate to the other Defendants, Experian is

        without knowledge or information sufficient to form a belief as to the truth of those

        allegations and, on that basis, denies them generally and specifically.

                                        CAUSES OF ACTION

                                         COUNT I
                  Violations of the Fair Credit Reporting Act as to Trans Union

     31. In response to Paragraph 31 of the Complaint, Experian incorporates by reference, as

        if fully set forth herein, its responses to Paragraphs 1 through 30 above.

     32. In response to Paragraph 32 of the Complaint, Experian is without knowledge or

        information sufficient to form a belief as to the truth of the allegations contained

        therein and, on that basis, denies, generally and specifically, each and every allegation

        contained therein.




                                                -8-
Case 6:19-cv-02310-GAP-GJK Document 15 Filed 01/02/20 Page 9 of 15 PageID 63




     33. In response to Paragraph 33 of the Complaint, Experian is without knowledge or

        information sufficient to form a belief as to the truth of the allegations contained

        therein and, on that basis, denies, generally and specifically, each and every allegation

        contained therein.

     34. In response to Paragraph 34 of the Complaint, Experian is without knowledge or

        information sufficient to form a belief as to the truth of the allegations contained

        therein and, on that basis, denies, generally and specifically, each and every allegation

        contained therein.

     35. In response to Paragraph 35 of the Complaint, Experian is without knowledge or

        information sufficient to form a belief as to the truth of the allegations contained

        therein and, on that basis, denies, generally and specifically, each and every allegation

        contained therein.

                                             COUNT II
                     Violations of the Fair Credit Reporting Act as to Equifax

     36. In response to Paragraph 36 of the Complaint, Experian incorporates by reference, as

        if fully set forth herein, its responses to Paragraphs 1 through 30 above.

     37. In response to Paragraph 37 of the Complaint, Experian is without knowledge or

        information sufficient to form a belief as to the truth of the allegations contained

        therein and, on that basis, denies, generally and specifically, each and every allegation

        contained therein.

     38. In response to Paragraph 38 of the Complaint, Experian is without knowledge or

        information sufficient to form a belief as to the truth of the allegations contained




                                                -9-
Case 6:19-cv-02310-GAP-GJK Document 15 Filed 01/02/20 Page 10 of 15 PageID 64




         therein and, on that basis, denies, generally and specifically, each and every allegation

         contained therein.

      39. In response to Paragraph 39 of the Complaint, Experian is without knowledge or

         information sufficient to form a belief as to the truth of the allegations contained

         therein and, on that basis, denies, generally and specifically, each and every allegation

         contained therein.

      40. In response to Paragraph 40 of the Complaint, Experian is without knowledge or

         information sufficient to form a belief as to the truth of the allegations contained

         therein and, on that basis, denies, generally and specifically, each and every allegation

         contained therein.

                                             COUNT III
                     Violations of the Fair Credit Reporting Act as to Experian

      41. In response to Paragraph 41 of the Complaint, Experian incorporates by reference, as

         if fully set forth herein, its responses to Paragraphs 1 through 30 above.

      42. In response to Paragraph 42 of the Complaint, Experian denies, generally and

         specifically, each and every allegation that relates to Experian.

      43. In response to Paragraph 43 of the Complaint, Experian denies, generally and

         specifically, each and every allegation that relates to Experian.

      44. In response to Paragraph 44 of the Complaint, Experian denies, generally and

         specifically, each and every allegation that relates to Experian.

      45. In response to Paragraph 45 of the Complaint, Experian denies, generally and

         specifically, each and every allegation that relates to Experian.




                                                 - 10 -
Case 6:19-cv-02310-GAP-GJK Document 15 Filed 01/02/20 Page 11 of 15 PageID 65




                                      JURY TRIAL DEMAND

           Experian admits that Plaintiff has demanded a trial by jury.

                                    ADDITIONAL RESPONSE

           Experian denies each allegation of the Complaint not specifically admitted above and

   denies that Plaintiff is entitled to any of the relief or damages he seeks in this action.

                                    AFFIRMATIVE DEFENSES

           In further response to Plaintiff’s Complaint, Experian hereby asserts the following

   affirmative defenses, without conceding that it bears the burden of persuasion as to any of

   them.

                                FIRST AFFIRMATIVE DEFENSE
                                        (IMMUNITY)

           All claims against Experian are barred by qualified immunity pursuant to 15 U.S.C. §

   1681(h).

                             SECOND AFFIRMATIVE DEFENSE
                          (TRUTH/ACCURACY OF INFORMATION)

           All claims against Experian are barred because all information Experian

   communicated to any third person regarding Plaintiff was true.

                                THIRD AFFIRMATIVE DEFENSE
                                    (INDEMNIFICATION)

           Experian is informed and believes and thereon alleges that any purported damages

   allegedly suffered by Plaintiff are the results of the acts or omissions of third persons over

   whom Experian had neither control nor responsibility.




                                                    - 11 -
Case 6:19-cv-02310-GAP-GJK Document 15 Filed 01/02/20 Page 12 of 15 PageID 66




                              FOURTH AFFIRMATIVE DEFENSE
                             (FAILURE TO MITIGATE DAMAGES)

          Plaintiff has failed to mitigate his damages.

                                FIFTH AFFIRMATIVE DEFENSE
                                         (LACHES)

          The Complaint and each claim for relief therein are barred by laches.

                                SIXTH AFFIRMATIVE DEFENSE
                                   (COMPARATIVE FAULT)

          Experian is informed and believes and thereon alleges that any alleged damages

   sustained by Plaintiff were, at least in part, caused by the actions of Plaintiff himself and

   resulted from Plaintiff’s own negligence.

                             SEVENTH AFFIRMATIVE DEFENSE
                                      (ESTOPPEL)

          Any damages which Plaintiff may have suffered, which Experian continues to deny,

   were the direct and proximate result of the conduct of Plaintiff. Therefore, Plaintiff is

   estopped and barred from recovery of any damages.

                              EIGHTH AFFIRMATIVE DEFENSE
                                   (UNCLEAN HANDS)

          The Complaint, and each claim for relief therein that seeks equitable relief, are barred

   by the doctrine of unclean hands.

                              NINTH AFFIRMATIVE DEFENSE
                           (INDEPENDENT INTERVENING CAUSE)

          Plaintiff’s alleged damages were not caused by Experian, but by an independent

   intervening cause.




                                                   - 12 -
Case 6:19-cv-02310-GAP-GJK Document 15 Filed 01/02/20 Page 13 of 15 PageID 67




                            TENTH AFFIRMATIVE DEFENSE
                      (IMPROPER CLAIM FOR PUNITIVE DAMAGES)

          The Complaint does not allege facts sufficient to rise to the level of conduct required

   to recover punitive damages, and thus all requests for punitive damages are improper.

                            ELEVENTH AFFIRMATIVE DEFENSE
                                      (SETOFF)

          Plaintiff’s recovery, if any, from Experian should be barred or diminished as a result

   of any setoff for amounts paid to Plaintiff by other persons or entities related to Plaintiff’s

   alleged claims and damages in this matter.

                             TWELFTH AFFIRMATIVE DEFENSE
                               (STATUTE OF LIMITATIONS)

          Experian is informed and believes and thereon alleges that some or all claims for

   relief in the Complaint herein are barred by the applicable statutes of limitation, including but

   not limited to 15 U.S.C. § 1681p.

                          THIRTEENTH AFFIRMATIVE DEFENSE
                       (RIGHT TO ASSERT ADDITIONAL DEFENSES)

          Experian reserves the right to assert additional affirmative defenses at such time and

   to such extent as warranted by discovery and the factual developments in this case.

                                       PRAYER FOR RELIEF

          WHEREFORE, Defendant Experian Information Solutions, Inc. prays as follows:

   1. That Plaintiff take nothing by virtue of the Complaint herein and that this action be

      dismissed in its entirety;

   2. For costs of suit and attorney’s fees herein incurred; and

   3. For such other and further relief as this Court may deem just and proper.




                                                   - 13 -
Case 6:19-cv-02310-GAP-GJK Document 15 Filed 01/02/20 Page 14 of 15 PageID 68




  Dated: January 2, 2020              Respectfully submitted,



                                      /s/ Maria H. Ruiz
                                      Maria H. Ruiz
                                      FL Bar No. 0182923
                                      KASOWITZ BENSON TORRES, LLP
                                      1441 Brickell Avenue, Suite 1420
                                      Miami, FL 33131
                                      Telephone:    305.377.1666
                                      Facsimile:    305.377.1664

                                      Attorney for Defendant Experian Information
                                      Solutions, Inc.




                                       - 14 -
Case 6:19-cv-02310-GAP-GJK Document 15 Filed 01/02/20 Page 15 of 15 PageID 69




                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 2nd day of January, 2020, I have caused a copy of

   the foregoing to electronically filed with the Clerk of the Court by using the CM/ECF

   system, which will send a notice of electronic filing to all counsel of record.



                                                     /s/ Maria H. Ruiz
                                                     Maria H. Ruiz
                                                     Kasowitz Benson Torres, LLP

                                                     Attorney for Defendant Experian
                                                     Information Solutions, Inc.




                                                  - 15 -
